Citation Nr: 1108132	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-38 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for numbness and tingling of the hands, to include as secondary to a heart disorder and/or diabetes mellitus type II.  

3.  Entitlement to service connection for hypertension, to include as secondary to a heart disorder and/or diabetes mellitus type II.  

4.  Entitlement to service connection for a heart disorder, to include as secondary to hypertension and/or as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) from an October 2008 Board remand.  It was originally on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran submitted additional private medical records in December 2009, along with a waiver of his right to initial RO consideration of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The issue of entitlement to service connection for numbness and tingling of the feet has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for diabetes mellitus type II, numbness and tingling of the hands, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; exposure to an herbicide agent, to include Agent Orange, is presumed.  

2.  The competent evidence of record shows the Veteran has been diagnosed with ischemic cardiomyopathy.  


CONCLUSION OF LAW

Ischemic cardiomyopathy was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); Diseases Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53,202, (Aug. 31, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With regard to the issue of entitlement to service connection for a heart disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The Veteran asserts that service connection is warranted for a heart disorder, to include ischemic heart disease.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

Certain diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A Veteran who, during active military, naval, or air service, service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

Diseases associated with exposure to Agent Orange include, among others, ischemic heart disease.  See Diseases Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53, 202 (Aug. 31, 2010) (amending 38 C.F.R. § 3.309(e)).  The Board observes that the Veteran has been diagnosed with severe ischemic cardiomyopathy, myocardial infarction, and coronary artery disease by his private physicians, and he was diagnosed with severe ischemic cardiomyopathy by the March 2006 VA examiner.  

The Veteran's DD Form 214 confirms service in the Republic of Vietnam from June 1970 to May 1971.  He is in receipt of the Vietnam Campaign Medal and Vietnam Service Medal with one star, among others.  Thus, exposure to herbicides (Agent Orange) is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

It is true that ischemic cardiomyopathy is not explicitly included in the regulation, but the listing is not limited to the conditions cited.  Moreover, ischemic heart muscle disease would clearly fall within the scope of ischemic heart disease.  Finally, the veteran has been found to have had coronary artery disease and a myocardial infarction, afflictions specifically included within the regulation.   As the Veteran's exposure to herbicides is presumed, and in light of the recent amendments to 38 C.F.R. § 3.309(e) establishing presumptive service connection for ischemic heart disease the Board concludes that service connection for ischemic heart disease is warranted.  See 38 C.F.R. § 3.309(e) (as amended by 75 Fed. Reg. 53, 202).  
  

ORDER

Entitlement to service connection for ischemic heart disease is granted.  


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for diabetes mellitus, numbness and tingling of the hands, and hypertension.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As discussed above, there is evidence that the Veteran has been exposed to an herbicide agent during  service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the decisive issue is whether the Veteran has diabetes and whether the diabetes can be characterized as "type 2," thus giving the Veteran the presumption of service connection based on his herbicide exposure.  38 C.F.R. § 3.309.  As the claims file contained several elevated blood glucose readings but no diagnosis of diabetes mellitus type II, the Board remanded the case in October 2008 to afford the Veteran a VA examination to confirm whether he has a diagnosis.  Also, the examiner was asked to render an opinion regarding whether numbness and tingling of the hands and hypertension were caused or aggravated by diabetes mellitus.  

The Veteran was afforded an examination in December 2008, and the examiner determined that all current glucose testing showed that the Veteran is not a diabetic and has not met any of the current clinical guidelines for a diagnosis of diabetes.  As such, no nexus opinions were provided.  

Subsequently, however, the Veteran submitted a letter from his private physician, dated in December 2009, which states that he first diagnosed the Veteran with type II diabetes in December 2004 and has monitored his condition with blood tests every three months since that time.  He stated that, because the Veteran's glucose levels had become too high again, he was prescribing a medication for management of the diabetes.  

Based upon the new conflicting evidence of a diabetes diagnosis, the Board finds that a remand is warranted to obtain an additional VA examination by an endocrinologist to determine whether the Veteran has a current diagnosis of diabetes mellitus type II.  

With regard to the claims of service connection for hypertension and numbness and tingling of the hands, the Board notes that the Veteran and his representative have asserted various theories of entitlement.  The Veteran, in his April 2005 claim and August 2006 notice of disagreement, asserted that service connection for both of the disorders was warranted on a direct basis.  His representative has asserted that both of the disorders are due to diabetes mellitus.  The Board has expanded the Veteran's claims to consider all potentially applicable theories of entitlement.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).    

The Board finds that additional VA examinations and opinions are required for those claims, as adequate opinions have not been rendered based on the Veteran's various theories of entitlement.  Therefore, the Board finds that a remand for VA examinations and opinions is necessary in order to render a fully informed decision.  See 38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § 3.159.       

The Veteran has also indicated that he is in receipt of disability benefits from the Social Security Administration (SSA).  In light of VA's duty to assist, the Board finds that these records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain and associate with the claims file all records pertaining to the Veteran's claim for disability benefits from the Social Security Administration.  

2.  After obtaining the records, the RO/AMC should schedule the Veteran for a VA examination by an endocrinologist to ascertain whether the Veteran currently has diabetes mellitus type II.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file should be made available to the examiner for review prior to the examination.  

The examiner should state whether the Veteran currently has diabetes mellitus type II.  

The examiner should review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (at least 50 percent probability) that any currently diagnosed diabetes mellitus type II is related to the Veteran's period of active service, to include herbicide exposure in the Republic of Vietnam.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After obtaining the records, the Veteran should be afforded an appropriate medical examination to ascertain the etiology of his numbness and tingling of the hands.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer the following opinions: 

(a) whether any numbness and tingling of the hands found on examination more likely than not (i.e., probably greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to the Veteran's military activity;

(b)  whether any numbness and tingling of the hands found on examination is at least as likely as not caused or aggravated by the Veteran's diabetes mellitus type II; and

(c) whether any numbness and tingling of the hands found on examination is at least as likely as not caused or aggravated by the Veteran's service-connected ischemic cardiomyopathy.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

 Please send the claims folder to the examiner for review in conjunction with the examination. 

4.  After obtaining the records, the Veteran should be afforded an appropriate medical examination to ascertain the etiology of his hypertension.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer the following opinions: 

(a) whether any hypertension found on examination more likely than not (i.e., probably greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to the Veteran's military activity;

(b)  whether any hypertension found on examination is at least as likely as not caused or aggravated by the Veteran's diabetes mellitus type II; and

(c) whether any hypertension found on examination is at least as likely as not caused or aggravated by the Veteran's service-connected ischemic cardiomyopathy.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

 Please send the claims folder to the examiner for review in conjunction with the examination. 

5.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


